Case 6:16-ap-01299-MW          Doc 50 Filed 12/10/18 Entered 12/10/18 07:57:22                 Desc
                                Main Document Page 1 of 2

  1   EVE H. KARASIK (SBN 155356)
      JULIET Y. OH (SBN 211414)
  2   KURT RAMLO (SNB 166856)
      LEVENE, NEALE, BENDER, YOO
  3   & BRILL L.L.P.                                                 FILED & ENTERED
      10250 Constellation Boulevard, Suite 1700
  4   Los Angeles, California 90067
      Telephone: (310) 229-1234                                           DEC 10 2018
  5   Facsimile: (310) 229-1244
      Email: ehk@lnbyb.com; jyo@lnbyb.com;                           CLERK U.S. BANKRUPTCY COURT
  6   kr@lnbyb.com                                                   Central District of California
                                                                     BY craig      DEPUTY CLERK

  7   Attorneys for Todd A. Frealy,
      Chapter 7 Trustee
  8

  9                                UNITED STATES BANKRUPTCY COURT
 10                 CENTRAL DISTRICT OF CALIFORNIA – RIVERSIDE DIVISION

 11

 12   In re                                              Case No. 6:16-bk-20446-MW

 13   BIODATA MEDICAL LABORATORIES,                      Chapter 7
      INC.,
 14                                                      Adv. Pro. No. 6:16-ap-01299-MW
                         Debtor,
 15                                                      Order on Seventh Stipulation to Continue
                                                         Pretrial Conference
 16   TODD A. FREALY,1
                                                         Currently Scheduled Pretrial Conference:
 17                   Plaintiff,                         Date:       December 6, 2018
                                                         Time:       9:00 a.m.
 18           vs.                                        Location: Video Courtroom 225
                                                                     3420 Twelfth Street
 19   MERCHANT CASH & CAPITAL, LLC,                                  Riverside, California 92501
                                                                           or
 20                   Defendant.                                     Courtroom 6C
                                                                     411 West Fourth Street
 21                                                                  Santa Ana, California 92701

 22           The Court, having considered that certain Seventh Stipulation to Continue Pretrial

 23   Conference” (the “Stipulation”) entered into by and between Merchant Cash & Capital, LLC, the

 24   defendant in the above-captioned adversary proceeding (the “Adversary Proceeding”), on the one

 25

 26   1
        Todd A. Frealy, the duly appointed chapter 7 trustee, was substituted automatically as
      plaintiff in place of BioData Medical Laboratories, Inc. upon his appointment as chapter 11
 27   trustee on or about June 26, 2017 in accordance with Federal Rule of Bankruptcy Procedure
      2012(a).
 28



                                                     1
Case 6:16-ap-01299-MW         Doc 50 Filed 12/10/18 Entered 12/10/18 07:57:22                Desc
                               Main Document Page 2 of 2

  1   hand, and Todd A. Frealy, Chapter 7 Trustee for the bankruptcy estate of BioData Medical

  2   Laboratories, Inc., the Chapter 7 debtor and the original plaintiff in the above-captioned adversary

  3   proceeding, on the other hand, and good cause appearing therefor,

  4          IT IS HEREBY ORDERED as follows:

  5          1.      The Stipulation is approved.

  6          2.      The pretrial conference in the Adversary Proceeding shall be continued from

  7    December 6, 2018 at 9:00 a.m. to February 28, 2019 at 9:00 a.m.

  8                                                   ###

  9
 10

 11

 12

 13

 14

 15

 16

 17

 18

 19

 20

 21

 22

 23

 24

 25

 26 Date: December 10, 2018
 27

 28



                                                       2
